Citation Nr: 9923516	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  98-01 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a total rating due to individual 
unemployability due to service connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which denied the benefit sought.  The 
veteran, who retired in July 1980 after more than 20 years of 
active service, appealed that decision.


FINDINGS OF FACT

1.  The veteran is service connected for various skin 
disabilities and varicose veins of the left leg.

2.  The veteran's service connected disabilities have been 
evaluated as 80 percent disabling, and one disability has 
been evaluated as 40 percent disabling.

3.  The veteran worked following his separation from service 
until September 1995, when he suffered a myocardial 
infarction.

4.  The veteran's service-connected disabilities are not 
shown to be of a nature and severity so as to preclude the 
performance of all types of substantially gainful employment.


CONCLUSION OF LAW

The requirements for a total evaluation based on individual 
unemployability due to service-connected disabilities have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16, 4.18 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's central contention is that his various service-
connected disabilities preclude employment.  A total 
disability rating for compensation may be assigned where the 
schedular rating is less than total, when it is found that 
the veteran is unable to secure or follow a substantially 
gainful occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as the result of 
two or more service-connected disabilities, provided at least 
one disability is rated at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.341, 4.16(a).  A March 1996 rating decision granted 
service connection for residuals of burn scars on the back of 
his right thigh and calf, back of the left calf and right and 
left forearms.  The veteran also is service connected for 
residuals of an appendectomy, which include peritonitis with 
dehiscence of the wound, and for varicose veins of the left 
leg.  That rating decision assigned the veteran an 80 percent 
combined rating for his service connected disabilities, and 
at least one disability has been rated as 40 percent 
disabling.  He thus meets the threshold requirements for a 
total rating.  The question then becomes whether the veteran 
is unemployable as a result of his service-connected 
disabilities.

The claims file reflects that the veteran originally filed a 
claim for service connection in August 1980.  He appeared for 
a VA examination in October 1980, relating that he was then 
employed as a women's correctional officer in Kansas, and the 
RO requested further information from the veteran.  He did 
not supply the requested information, and a January 1981 
rating decision found that the information in the claims file 
was inadequate for rating purposes.  The RO then found that 
the veteran had abandoned the claim, and informed him of that 
decision that same month.  In October 1995, the veteran 
reopened his claim for service connection, which led to the 
March 1996 grant of service connection.

In August 1996, the veteran related to a VA examiner that he 
had a myocardial infarction in September 1995, and that he 
lost time from work as a result.  He related that he was then 
disabled as a result of the myocardial infarction.  In a July 
1996 note, the veteran's cardiologist, Michael Mancina, M.D., 
related that the veteran was totally disabled, and could no 
longer work.  

The RO contacted the veteran's post-service employer, the 
state of Kansas, and requested further information from them 
regarding the veteran's employment history.  They responded 
via a VA Form 21-4192, informing the RO that the veteran last 
worked in September 1995, and that he retired as a result of 
medical disability.

Ultimately, the veteran was employed for about 15 years after 
his retirement from service as a correctional officer, 
notwithstanding his numerous service connected disabilities.  
Other records do not reflect that the veteran's service 
connected disabilities were anything other than static.  In 
September 1995, the veteran had a myocardial infarction, and 
as a result, retired from his post-service employment.  His 
cardiologist has indicated that he is unemployable.  Looking 
at the above in context, the Board would note that evidence 
has not been submitted that would show that the veteran's 
service-connected disabilities, standing alone, would 
preclude substantially gainful employment.  Most compelling 
is the fact that the veteran worked for about 15 years with 
these disabilities.  While the veteran's cardiologist stated 
that he could not work, this statement was made following the 
myocardial infarction, and the veteran's civilian employer 
related, consistent with the record, that the veteran ceased 
work after the September 1995 myocardial infarction.

In sum, there is absolutely no evidence to show that the 
veteran is in fact unemployable due to his service-connected 
disabilities.  In particular, none of the medical evidence 
provides an opinion that the veteran is unemployable due to 
his service-connected disabilities.  Simply put, while the 
veteran may satisfy the percentage requirements set forth in 
38 C.F.R. § 4.16(a), there is no objective or independent 
evidence that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of 
service-connected disabilities.

In light of the above, the Board finds that the veteran has 
not demonstrated that he is unable to obtain or maintain 
substantially gainful employment due solely to his service-
connected disabilities.  Consequently, since a preponderance 
of the evidence is against the claim, a total evaluation 
based on individual unemployability due to service-connected 
disabilities is not warranted.  In this case, the evidence is 
not in equipoise and the benefit of the doubt rule is not 
applicable.  38 C.F.R. § 3.102 (1998).


ORDER

A total evaluation based on individual unemployability due to 
service-connected disabilities is denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










